Citation Nr: 1333302	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  13-19 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Spinnicchia


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

Although the RO adjudicated the issue as service connection for PTSD, the Veteran's claim reflected a request for service connection for depression, anxiety, and/or PTSD.  Accordingly, the Board has amended the issue as listed on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issues of entitlement to service connection for a low back disability on the merits, and entitlement to service connection for an acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A May 2011 rating decision denied a claim for service connection for a low back disability; the Veteran did not appeal that decision or submit new and material evidence during the one year following notification of that decision and the decision is final. 

2.  A private medical opinion received in May 2012 relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In light of the favorable determination with respect to whether new and material evidence has been submitted, and the need to remand for additional information with regard to the merits of the case, no further discussion of VCAA compliance is needed.

New and Material Evidence


The Veteran seeks service connection for a low back disability.  A claim for service connection for a low back disability was previously considered and denied by the RO in a May 2011 rating decision, of which he was notified on May 7, 2011.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision, or new and material evidence is received during the one year appeal period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

In September 2011, the Veteran submitted a request to reopen his claim service connection for a low back disability.  Although this was submitted within the one year appeal period, it did not express disagreement with the May 2011 decision.  Under 38 C.F.R. § 20.201, a notice of disagreement must express dissatisfaction or disagreement with an adjudicative determination and a desire for appellate review.  38 C.F.R. § 20.201.  A mere request to reopen, without more, does not indicate disagreement nor a desire for appellate review.  Thus, this communication is not sufficient to be considered a notice of disagreement.  

In May 2012, VA received a letter from the Veteran's representative along with a statement from the Veteran, duplicate copies of the Veteran's service treatment records from March 1973, and two medical opinions.  The Veteran's statement declared that "[i]f any of the issues that I present in this statement were considered in a decision in the past 12 months, please accept this document as my notice of disagreement."  However, the Veteran's statement, along with the other materials that the Veteran's representative sent, were not received by VA until one year and nine days after the May 2011 rating decision had been mailed.  Thus, the time for the Veteran to appeal had expired.  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  If that evidence is received within the appeal period, the evidence is considered to have been received in conjunction with the prior claim.  38 C.F.R. § 3.156(b); see Bond, 659 F.3d 1362; Buie, 24 Vet. App. at 251-52.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118   (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.   

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The first question in this case is whether any of the documentation submitted in September 2011 constitutes new and material evidence.  The Veteran submitted a VA Form 21-526b asking that his previously denied claim be reopened.  On the form, he alleged in-service back injury in a car accident while in the Navy in 1973 and alleged that he reinjured it in 1975.  With the form he submitted a VA medical record of the problem list that included chronic low back pain.  

In October 2011 the RO issued a letter advising the Veteran that they received his request for reconsideration of the May 2011 denial and told him they were taking no further action on his claim at this time, but that if he had new evidence he wanted them to consider, he should send it to them and they would make a new decision.  The letter then referred him to the notice of appellate rights that accompanied the May 2011 decision.  

The Board finds that neither the VA Form 21-526b nor the VA medical record constitutes new and material evidence.  While both are new, in that they were not previously of record, neither is material as they merely reiterate facts already established.  In this regard, the Veteran's report of a motor vehicle accident 1973 and reports of significant back pain in 1975 were before the RO at the time of the May 2011 decision.  Thus, such contentions are merely cumulative.  Likewise, the presence of a current low back disability resulting in low back pain was considered by the RO in the May 2011 decision, and such is also merely cumulative.  

Accordingly, as new and material evidence was not received within the one-year appeal period of the May 2011 decision, and the Veteran did not submit a notice of disagreement during that period either, the May 2011 rating decision denying service connection for a low back disability is final.  38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013). 

After a decision on a claim has become final, the Veteran may only reopen the claim by putting forth new and material evidence since the last final rating decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Turning to the question of whether new and material evidence has been submitted sufficient to reopen the previously denied claim, the Board notes that the basis of the prior denial of service connection was the absence of a nexus between the current low back disability and his military service.  

To reopen the claim, the Veteran submitted service treatment records from March 1973 and two medical opinions.  The service treatment records and one of the medical opinions are not new evidence because they are duplicative of records that were already in the claims file when the RO initially adjudicated this matter in May 2011.  However, the other medical opinion, which was written by a private physician in November 2011 and received by VA in May 2012 is new evidence.  In that opinion, the physician proclaims that he believes the in-service motor vehicle accident is the likely cause of the Veteran's chronic back pain.  This opinion is presumed credible solely for the purposes of reopening the claim.  See Justus, supra.

Accordingly, as new and material evidence has been received, the claim for service connection for a low back disability is reopened. 


ORDER

With new and material evidence having been submitted, the claim for service connection for a low back disability is reopened, and to this extent only, the appeal is granted.


REMAND

Reopening the claim for service connection for a low back disability does not end the matter; rather, consideration of the claim on the merits is necessary.  However, the Board finds that additional development is needed for the low back claim as well as for the psychiatric disorder claim. 

In regard to the Veteran's low back claim, he reported having 15-20 Workers' Compensation cases during his working career after he left the military.  Additionally, the Veteran mentioned that he received five epidural injections into his lower spine.  He believed that these injections took place around 1982 or 1983.  Such records should be requested on remand. 

Concerning the claim for service connection for an acquired psychiatric disorder to include PTSD, the Board notes that the Veteran was hospitalized in 2012 for depression at the West Haven VA Medical Center (VAMC).  It was noted in an email from a VA physician that he had recently been discharged from a private psychiatric emergency room the day before.  During his VA examination, he reported a history of multiple hospitalizations for depression and anxiety dating back to 1978.  Thus, it appears that relevant VA and private treatment records exist that have not been associated with the claims file.  Such should be accomplished on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA hospital treatment records from the New Haven VAMC, to include the hospital report from the June 14, 2102 admission. 

2.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for his low back condition and for a psychiatric disorder since his discharge from service, to include his epidural shots in the 1980's and all private psychiatric hospitalizations and treatment, as well as treatment records from Dr. Chianuri since September 2010.  After securing the necessary release, the RO/AMC should request any records identified which are not duplicates of those already contained in the record.  If any requested records cannot be obtained, the Veteran should be notified of such. 

3.  After securing the necessary release, request records from the Veteran's numerous Workers' Compensation claims.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any additional development is deemed necessary, to include scheduling VA examinations, such should be accomplished.  Thereafter, if the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


